Citation Nr: 1003648	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  03-01 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a right 
eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from March 1969 to March 1971; he was then transferred to the 
Reserves, with an obligation through March 1975.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Waco, Texas, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied service 
connection for residuals of a right eye injury.

This case was previously before the Board on two occasions.  
In December 2004, the Board remanded the matter to the RO via 
the Appeals Management Center (AMC) for further development; 
the Veteran had identified additional VA treatment records 
from 1973 which had not been obtained.  The Board again 
remanded the matter in a January 2007 decision after finding 
that the AMC had not adequately complied with the prior 
remand instructions.  

The Veteran testified at a September 2004 hearing held before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the September 2004 hearing, the Veteran stated that in 
approximately 1973, one year after the period of active duty 
training with the Reserves in which the Veteran alleges an 
eye injury, he was treated at the VA medical center (VAMC) in 
Dallas Texas.  The December 2004 remand instructed the RO/AMC 
to obtain those records, or to obtain a statement from VAMC 
Dallas that the records did not exist or were otherwise 
unavailable.

The RO/AMC submitted an appropriate request to VAMC Dallas.  
The VAMC supplied copies of electronic treatment notes from 
June 1996 to June 2005 in response.  Unfortunately, the 
RO/AMC did not inform the VAMC of the need for a negative 
response regarding 1970's treatment if such records were not 
located, as the Board had specifically instructed.

The case was again remanded in January 2007 for full 
compliance with the remand instructions.  The RO/AMC was 
again told to contact VAMC Dallas and request treatment 
records from 1972 to 1973.  The RO/AMC was required to inform 
the VAMC of the need to provide a negative response if such 
records were not available.  Fully compliant requests were 
submitted to VAMC Dallas in January 2007, October 2007, and 
August 2009.  However, VAMC Dallas has failed to respond in 
any way; no additional records have been supplied, and there 
has been no certification by the VAMC that the records are 
unavailable.  The specific remand instructions have not been 
fulfilled.

The AMC attempted to address this deficiency by submitting a 
memorandum to the file documenting its efforts and certifying 
that further efforts would be futile.  VA may end its efforts 
to obtain records in the possession of a Federal department 
or agency based on such a finding.  38 C.F.R. § 3.159(c)(2).

Unfortunately, the record does not support the conclusion 
that further efforts would be futile.  VAMC Dallas has 
supplied only copies of electronic records in response to 
requests made in connection with this claim.  Previous 
requests to VAMC Dallas for treatment records, in connection 
with claims in the 1990's, produced copies of handwritten 
notes predating and overlapping the advent of electronic 
records.  In not again producing these records, VAMC Dallas 
advertises the fact that not all possible sources of records 
were investigated.  The Board cannot therefore conclude that 
further efforts would be futile; there exist records the VAMC 
did not discover.  Moreover, the efforts of the VAMC in 
pursuing the request must be questioned in light of the fact 
that there is a total failure to respond to any communication 
(via electronic, internal mail, or postal service means) 
since January 2007.

While the additional delay is regrettable, further remand is 
required for full compliance with the instructions of the 
December 2004 and January 2007 Board remands.  A remand by 
the Board confers on an appellant the right to VA compliance 
with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Contact VAMC Dallas and request any and 
all treatment records for the Veteran from 
January 1972 to December 1973.  VAMC 
Dallas must be instructed to conduct 
appropriate searches of all sources of 
records, including archives and/or off-
site storage facilities.  If the requested 
records do not exist or are otherwise 
unavailable, VAMC Dallas must certify such 
in writing.  All efforts to obtain these 
records should be fully documented.

2.  Review the claims file to ensure that 
all the foregoing development has been 
completed and arrange for any additional 
development indicated.  Then, readjudicate 
the claim on appeal.  If the benefit 
sought remains denied, issue an SSOC and 
provide the Veteran and his representative 
an appropriate period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


